DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The drawings filed on 15 February 2022 are acceptable. 
Claim Status: 
1c.	Claims 1-7 are pending and under consideration.

Information Disclosure Statement:
2.	The information disclosure statement, (IDS) submitted 15 February 2022 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The references have been considered as to the merits.  

Claim Objections:
3.	Claims 1-2 are objected to because of the following informalities:  
3b.	Claim 1 recites the acronym “TSLP”, “SERPIN”, “EoE”. It is suggested to spell the acronyms first.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym, followed by the acronym in parentheses.
3b.	Claim 1 should be amended by inserting “that” after “a subject” in line 1.  
3c.	Claim 2 should be amended by replacing “and” with “or” before “rheumatoid arthritis”.  

Claim Rejections- Non-Statutory Double Patenting:
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4a.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 11,020,462. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to overlapping embodiments. Both the patented claims and the instant claims encompass a method of treatment comprising administering a peptide consisting VKFNKPFVFL[Nle]IEQNTK (SEQ ID NO: 57 of ‘462 same as instant SEQ ID NO:35). The instant claims recite a method of treating a subject suffers from a disease or condition associated with TSLP, while the ‘462 claims recite a method of treating acute myocardial infarction (AMI) comprising administering the peptide of SEQ ID NO:35. The instant specification teaches that AMI recited in the claims of ‘462 as one of the TSLP associated conditions, (see instant specification at 0081). The dosages recited in instant claims 6-7 are taught in the ‘462 patent, (see column 34, lines 25-55).
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim. See MPEP § 804 (II)(B)(2)(a). 
 

4b.	Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 9, 10, 13, of U.S. Patent Application 17/215,738. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to overlapping embodiments. Both the patented claims and the instant claims encompass a method of treatment comprising administering a peptide consisting VKFNKPFVFL[Nle]IEQNTK (SEQ ID NO: 57 of ’738 and instant SEQ ID NO:35). The instant claims recite a method of treating a subject suffers from a disease or condition associated with TSLP, meanwhile the ‘738 claims recite a method of treating acute myocardial infarction (AMI) comprising administering the peptide of SEQ ID NO:35. The instant specification teaches that AMI recited in the claims of ‘738 as one of the TSLP associated conditions, (see instant specification at 0081).). The dosages recited in instant claims 6-7 are taught in the ‘738 application, (see paragraphs 199-200).
Applicant is reminded that MPEP § 804 (II)(B)(2)(a) states that the specification can be used as a dictionary to learn the meaning of a term in the patent claim (see Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus of compounds, and the application being examined is directed to a species within the reference patent genus. If the reference patent includes a disclosure of several species within the scope of the reference genus claim, that portion of the disclosure should be analyzed to determine whether the reference patent claim, as properly construed in light of that disclosure, anticipates or renders obvious the claim in the application being examined. Because that portion of the disclosure of the reference patent is an embodiment of the reference patent claim, it may be helpful in determining obvious variations of the reference patent claim. See MPEP § 804 (II)(B)(2)(a).
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 102(a)(1):

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5a.	Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelber, (U.S. Patent 11,020,462, effect filing date of 08/26/2016).
The instant Claims 1, 3-7 encompass a method of treating a subject suffers from a disease or condition associated with TSLP, comprising administering the peptide of SEQ ID NO:35, by oral administration at a single dosage at between 0.001 mg/kg and 5 mg/kg. 
Gelber teaches a method of treating acute myocardial infarction comprising administering a peptide consisting VKFNKPFVFL[Nle]IEQNTK (SEQ ID NO: 57), administered orally or subcutaneously, (see claims). The instant peptide of SEQ ID NO35 is the same as the peptide of SEQ ID NO:57 of Gelber.   AMI is a TSLP associated condition, (see instant specification at 0081). The dosages recited in instant claims 6-7 are taught in the ‘462 patent, (see column 34, lines 25-55).
Therefore, the Gelber reference anticipates instant claims 1, 3-7 absent any evidence on the contrary.

5b.	Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG-Pub 20210369822; effect filing date of 08/26/2016, (Gelber).
The instant Claims 1, 3-7 encompass a method of treating a subject suffers from a disease or condition associated with TSLP, comprising administering the peptide of SEQ ID NO:35, by oral administration at a single dosage at between 0.001 mg/kg and 5 mg/kg. 
The ‘822 reference teaches a method of treating acute myocardial infarction comprising administering a peptide consisting VKFNKPFVFL[Nle]IEQNTK (SEQ ID NO: 57), administered orally or subcutaneously, (see claims). The instant peptide of SEQ ID NO35 is the same as the peptide of SEQ ID NO:57 of ‘822.   AMI is a TSLP associated condition, (see instant specification at 0081). The dosages recited in instant claims 6-7 are taught in the ‘822 reference, (see paragraphs 199-200).
Therefore, the ‘822 reference anticipates instant claims 1, 3-7 absent any evidence on the contrary.

5c.	Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toldo et al, (JACC: Basic to Translational Science; 2017; Vol: 2, No:5).
The instant claims 1, 3-7 encompasses a method of treating a subject suffers from a disease or condition associated with TSLP, comprising administering the peptide of SEQ ID NO:35.
Toldo et al, teach the same modified SP16 recited in instant claims, (see page 562, column 2). The reference teaches that single dose, parenteral administration of the modified SP16 significantly inhibited NF-kB activation induced by LPS and significantly decreased mortality in a mouse model of endotoxemia, (see page 567). The reference also teaches that modified SP16 induced a >50% reduction in infarct size, (figure 5). Although the Toldo et al reference does not explicitly teach that AMI is a TSLP associated disease, this is an inherent feature of said disease.  
Therefore, the Toldo et al reference anticipates instant claim 1 absent any evidence on the contrary. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

6.	Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Toldo et al, (JACC: Basic to Translational Science; 2017; Vol: 2, No:5).
The instant Claims 1, 3-7 encompass a method of treating a subject suffers from a disease or condition associated with TSLP, comprising administering the peptide of SEQ ID NO:35, by oral administration at a single dosage at between 0.001 mg/kg and 5 mg/kg. 
The teachings of Toldo et al is set forth directly above.  However, the reference does not teach the recited dosages.
It would have been obvious to the person of ordinary skill in the art at the time the invention was to modify the dosage of the SP16 peptide of Toldo et al to achieve the utmost efficacy.   The person of ordinary skill in the art would have been motivated to make that modification to in order to improve upon what is already known, thus determining the optimum dose.  The person of ordinary skill in the art reasonably would have expected success because optimization of dose is routine in the art.  See In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation".  See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). 
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art.



Claim Rejections - 35 USC § 112:[a], scope rejection:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), because the specification, while being enabling for treating asthma, atopic dermatitis, allergic rhinoconjunctivitis, EoE or rheumatoid arthritis, comprising administering the peptide consisting of the amino acid of SEQ ID NO:35; does not reasonably provide enablement for treatment of all diseases associated with a TSLP or cancer by administering the peptide of SEQ ID NO:35. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The instant claims 1, 3-7 encompass a method of treating a subject suffering from a disease or condition associated with a TSLP comprising administering the peptide of SEQ ID NO:35; claim 2 further limits the diseases to asthma, atopic dermatitis, allergic rhinoconjunctivitis, EoE, rheumatoid arthritis or cancer, comprising administering the peptide of SEQ ID NO:35.
The specification teaches a 17 amino acid peptide termed as SP16. The specification teaches the SP16 is modified by replacing the methionine (M) at position 11 with a norleucine (Nle), and designate this modified peptide as SP163M, (see SEQ ID NO:35). The specification teaches that making said modification improves stability and binding to LRP1, (see figures 2-4). The specification teaches that SP163M and AAT were tested in a model of allergic inflammation and demonstrate that SP163M significantly decreased eosinophilic infiltration into the lungs versus vehicle control treated mice, comparable to AAT, at a 20-fold lower dose, (see Example 15, figure 30). The specification also shows that a single administration of SP163M given after paw swelling had started (Day 3) was capable of reducing paw swelling in an acute mouse model of rheumatoid arthritis (CAIA ), (see example 17). Finally, figure 21 shows that SP163M inhibited polyl:C induced TSLP production by SPINK7 knockout EPC2 cells (Human esophageal epithelial cells).
The prior art of record teaches the peptide of SEQ ID NO:35, because Toldo et al, (JACC: Basic to Translational Science; 2017; Vol: 2, No:5) teach the same modified SP16 recited in instant claims and teaches that it significantly inhibited NF-kB activation induced by LPS and significantly decreased mortality in a mouse model of endotoxemia, (see page 567). The reference also teaches that modified SP16 induced a >50% reduction in infarct size, (figure 5). 
Moreover, the limitation “diseases associated with TSLP” is very broad and encompasses a great number of diseases in addition to the conditions listed in the specification at 081, including different types of cancers. For example, Corren et al, (Nature Immunology; 12/2019; Vol. 20, pages 1603-1609, especially see page 1605), teach that a new and unexpected function for TSLP has been found in the induction and progression of a variety of tumors, including both solid tumors (such as breast, colon, and pancreatic) as well as hematological tumors (such as B cell acute lymphocytic leukemia (B-ALL). Therefore, “diseases associated with TSLP” encompasses different diseases with varying levels of inflammatory activation and different cancers that have different etiologies and clinical manifestations. Importantly, there is no one treatment known in the art that is suitable for treatment of all diseases associated with a TSLP.
	Undue experimentation would be required of the skilled artisan to determine the quantity of the peptide of SEQ ID NO:35 to be administered, the best route of administration, and the duration of treatment, to “treat” TSLP associated diseases in all possible patient populations. 
 The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case, it is unpredictable that the administration of peptide of SEQ ID NO:35 would treat all of the diseases associated with TSLP, or any type of cancer.  A large quantity of experimentation would be necessary to determine whether the peptide of SEQ ID NO:35 would be effective in treating all of the encompassed diseases. Due to the lack of direction/guidance presented in the specification regarding same; lack of working examples; the teachings of the prior art; the complex nature of the invention; undue experimentation would be required of the skilled artisan to use the claimed invention. 
Accordingly, the instant specification is only enabling for a method of treating asthma, atopic dermatitis, allergic rhinoconjunctivitis, EoE or rheumatoid arthritis, comprising administering the peptide consisting of the amino acid of SEQ ID NO:35.

Conclusion:
8.	No claim is allowed.
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        01 August 2022